



Exhibit 10(g)






Parker-Hannifin Corporation
Long-Term Incentive Performance Plan Under the Performance Bonus Plan
(as Amended and Restated)


1.    Effective Date and Purpose. Parker-Hannifin Corporation, an Ohio
corporation (the "Company"), adopted the Parker-Hannifin Corporation Long-Term
Incentive Performance Plan as Amended and Restated Under the Performance Bonus
Plan (the "Plan") effective as of January 20, 2016, and the Plan is amended and
restated as set forth herein, effective as of January 23, 2019. The purpose of
the Plan is to attract and retain key executives for the Company and to provide
such persons with incentives for superior performance in the form of an
opportunity to earn an award of shares of Parker-Hannifin Common Stock
(“Shares”) that qualifies as a Long-Term Incentive Bonus (as defined in the
Company's Performance Bonus Plan), while preserving the ability of the Company
to deduct Long-Term Incentive Bonuses paid under this Plan as "performance-based
compensation" within the meaning of Section 162(m)(4)(C) of the Code. This Plan
and each Award Opportunity granted hereunder shall be subject to the terms and
conditions set forth below and the terms and conditions of the Company's
Performance Bonus Plan and the Stock Incentive Plan. Capitalized terms not
defined in this Plan shall have the meanings set forth in the Performance Bonus
Plan or the Stock Incentive Plan, as applicable.


2.     Eligibility. The Committee shall designate the Participants, if any, for
each Performance Period. An Eligible Officer who is designated as a Participant
for a given Performance Period is not guaranteed of being selected as a
Participant for any other Performance Period.


3.     Establishment of Award Opportunities. Not later than the 90th day of each
Performance Period and subject to the terms and conditions of Section 5 of the
Performance Bonus Plan (including the limits on a Participant's maximum
Long-Term Incentive Bonuses with respect to the Performance Period), the
Committee shall establish the Maximum Shares and Target Shares for each
Participant's Award Opportunity for the Performance Period. The Committee shall
provide a Notice of Award to each Participant as soon as practical following the
establishment of the Maximum Shares and Target Shares under the Participant's
Award Opportunity for the Performance Period.


4.    Dividend Equivalent Units. From and after the Grant Date and until the
earlier of (i) the time when the Award Opportunity is paid in accordance with
Section 6 hereof or (ii) the time when your right to payment of the Award
Opportunity is forfeited in accordance with Section 7 hereof, on the date that
the Company pays a cash dividend (if any) to holders of shares of Common Stock
generally, you shall be credited with a number of additional Target Shares
Granted (the “Dividend Equivalent Units”) determined by dividing the aggregate
amount of the cash dividend that would be payable on such date to a holder of a
number of shares of Common Stock equal to the number of your unpaid Target
Shares Granted by the closing price per share of the Company's Common Stock on
the New York Stock Exchange on the last trading day preceding the dividend
payment date. Any such Dividend Equivalent Units will be considered Target
Shares Granted for purposes of these Terms and Conditions and will be subject to
all of the terms, conditions and restrictions set forth herein.





--------------------------------------------------------------------------------







5.    Determination of Amount Payable Under Award Opportunities.


A.    Committee Certification of Management Objectives. Subject to potential
reduction as set forth in Section 5.B and further subject to the other terms and
conditions of this Plan, the full number of Maximum Shares granted to a
Participant with respect to a Performance Period shall be earned as of the last
day of such Performance Period, provided that (i) following the end of the
Performance Period, the Committee has certified that the Company has achieved
either (a) average Return on Average Equity of 4% during the Performance Period,
or (b) average Free Cash Flow Margin of 4% during the Performance Period; and
(ii) the Participant has been continuously employed by the Company and its
Affiliates through the last day of the Performance Period.


B.    Committee Discretion to Reduce Long-Term Incentive Awards. Notwithstanding
Section 5.A, the actual number of Shares payable to a Participant with respect
to a Performance Period may be reduced (including a reduction to zero) by the
Committee in its sole and absolute discretion based on such factors as the
Committee determines to be appropriate, including, without limitation, the
Company's performance with respect to the performance measures (the "Peer
Performance Measures") set out below, with the number of a Participant's Target
Shares under an Award Opportunity allocated to each of the Peer Performance
Measures in proportion to the percentages set out below. The Peer Performance
Measures shall be determined for the Company at the conclusion of the
Performance Period, in comparison to the performance of the members of the
Company's Peer Group, determined for each member of the Peer Group based on its
performance at the conclusion of the three fiscal year period of such company
ending with or immediately prior to the conclusion of the Performance Period:


Peer Performance Measure:
Weight:
Revenue Growth
20%
Earnings Per Share Growth
40%
Average Return on Invested Capital
40%

  
It is the intention of the Committee that the Committee will exercise its
discretion as it deems appropriate to reduce the number of Shares that may be
delivered to a Participant with respect to each Performance Period based upon
the Company's percentile ranking among the members of the Peer Group with
respect to each Peer Performance Measure in accordance with the following table;
provided, however, that the Committee reserves the right to deviate from such
approach and may exercise its discretion to reduce the number Shares that may be
delivered to a Participant with respect to each Performance Period, if any,
based on such other factors as the Committee in its sole and absolute discretion
determines to be appropriate:


Company Percentile Ranking Among Peer Group:
% of Allocable Target Shares Earned:
75th percentile or higher
200%
50th percentile
100% (Target Shares)
35th percentile
50%
lower than 35th percentile
0%








--------------------------------------------------------------------------------





To the extent that the Company's percentile ranking among the members of the
Peer Group with respect to a Peer Performance Measure is between the 35th and
the 50th percentile, or between the 50th and the 75th percentile, it is
currently intended that the Committee will exercise its discretion to determine
the appropriate percentage of the allocable Target Shares that are earned by
straight-line interpolation between the percentages set out in the table above.


6.    Payment of Awards. Except as otherwise provided in this Plan, during the
fourth month following the end of the applicable Performance Period, the Company
shall deliver to each Participant the Shares, if any, that the Committee has
determined (in accordance with Section 5) to be payable with respect to any
Award Opportunity.


7.    Terminations. Except as otherwise provided in this Section 7 or Section 8,
a Participant must remain continuously employed by the Company and its
Affiliates through the last day of a Performance Period in order to be entitled
to receive payment of any Long-Term Incentive Bonus pursuant to this Plan for
such Performance Period.
A.    Qualifying Retirement. Notwithstanding the foregoing, in the event of a
Participant's termination of employment during a Performance Period due to a
Qualifying Retirement with respect to such Performance Period, the Participant
will be entitled to receive the Award Opportunity, if any, that the Committee
determines (in accordance with Section 5) to be payable for such Performance
Period, as if the Participant had remained continuously employed through the end
of the Performance Period. Any such Award Opportunity will be payable at the
time provided in Section 6, following the certification of the achievement of
the management objectives by the Committee in accordance with Section 5.A.
B.    Death, Disability, Termination Without Cause, Other Retirement.
Notwithstanding the foregoing, in the event of a Participant's termination of
employment during a Performance Period due to death, Disability, termination of
employment by the Company without Cause, or Other Retirement, the Participant
will be entitled to receive a prorated Long-Term Incentive Bonus for that
Performance Period equal to the product of the amount of the Award Opportunity,
if any, determined to be payable by the Committee pursuant to Section 5
multiplied by a fraction, the numerator of which is the number of full months of
continuous employment during the Performance Period and the denominator of which
is 36. Any such prorated bonus will be payable at the time provided in Section
6, following the certification of the achievement of the management objectives
by the Committee in accordance with Section 5.A.


C.    Other Terminations. Except as otherwise provided pursuant to Section 8, in
the event of a Participant's termination of employment during a Performance
Period for any reason other than Qualifying Retirement, Other Retirement, death,
Disability, or termination of employment by the Company without Cause, the
Participant will forfeit his or her Award Opportunity for such Performance
Period, without any further action or notice.


8.    Change in Control. In the event of a Change in Control (as defined in the
Stock Incentive Plan and including the date immediately prior to an
"Anticipatory Termination" as defined therein) of the Company during a
Performance Period, each Participant then holding an outstanding Award
Opportunity granted under this Plan for such Performance Period shall receive
payment of his or her Award Opportunity as follows: (a) within fifteen (15) days
following the date of the Change in Control, each such Participant shall receive
a number of shares of Common Stock equal to the number of Target Shares subject
to such Award Opportunity; and (b) within





--------------------------------------------------------------------------------





forty-five (45) days after the date of such Change in Control, each such
Participant shall receive a number of shares of Common Stock equal to the
excess, if any, of (i) the number of shares of Common Stock that would be
payable in accordance with Section 5 if the Company had achieved the management
objectives described in Section 5.A for the Performance Period, the Committee
had exercised its discretion to reduce the number of shares of Common Stock
payable in accordance with Section 5.B based upon the Company's percentile
ranking among the Peer Group with respect to the Peer Performance Measures as
described therein, and the Company’s percentile ranking among the Peer Group for
each of those Peer Performance Measures during the Performance Period through
the end of the fiscal quarter immediately preceding the date of the Change in
Control continued throughout the Performance Period at the same level; over (ii)
the number of Target Shares subject to such Award Opportunity.


9.    Promotions and New Hires. With respect to a Participant who is newly hired
or is promoted by the Company during a Performance Period, the Committee shall
grant an Award Opportunity, or adjust an Award Opportunity previously granted,
to such Participant for such Performance Period pursuant to the provisions of
this Section 9; provided, however, that no Award Opportunity shall be granted or
adjusted in such a manner as to cause any Long-Term Incentive Bonus payable
under this Plan to fail to qualify as "performance-based compensation" within
the meaning of section 162(m)(4)(C) of the Code and Section 1.162-27 of the
Treasury Regulations promulgated thereunder.


A.    Pro-Rated Award Opportunities for Newly-Eligible Executives. A Participant
who is granted an Award Opportunity more than 90 days after the beginning of the
Performance Period, either because the Participant is a newly hired Eligible
Officer or is promoted into an Eligible Officer position, will be granted an
Award Opportunity under the Plan for such Performance Period based on the number
of Maximum Shares and Target Shares established by the Committee during the
first 90 days of the Performance Period for the Participant's grade level, with
the number of Maximum Shares and Target Shares pro-rated based on the ratio of
the number of full months remaining in the Performance Period on and after the
date of hire or promotion (as applicable) to the total number of months in the
Performance Period. For any salary grade created between the salary grades for
which the Committee has established the number of Maximum Shares and Target
Shares as described above, straight-line interpolation shall be used to
determine the pro-rated number of Maximum Shares and Target Shares in accordance
with this Section 9.A.


B.    Adjustments to Outstanding Award Opportunities. If a Participant is
promoted after the beginning of a Performance Period, the Participant's
outstanding Award Opportunity granted for such Performance Period will be
adjusted, effective as of the date of such promotion, based on the number of
Maximum Shares and Target Shares established by the Committee during the first
90 days of the Performance Period for the Participant's grade level. The
adjustments to each such Participant's Award Opportunity shall be pro-rated on a
monthly basis, with the number of Maximum Shares and Target Shares for the
Participant's original position applicable for the number of full months
preceding the effective date of the promotion and the number of Maximum Shares
and Target Shares for the Participant's new position applicable for the
remaining number of months in the Performance Period. For any salary grade
created between the salary grades for which the Committee has established the
number of Maximum Shares and Target Shares as described above, straight-line
interpolation shall be used to determine the pro-rated number of Maximum Shares
and Target Shares in accordance with this Section 9.B.







--------------------------------------------------------------------------------





C.    Negative Discretion. Notwithstanding any other provision of this Section
9, the Committee retains the discretion to reduce the amount of any Long-Term
Incentive Bonus, including a reduction of such amount to zero. By way of
illustration, and not in limitation of the foregoing, the Committee may, in its
discretion, determine (i) not to grant a pro-rated Award Opportunity pursuant to
Section 9.A above, (ii) not to adjust an outstanding Award Opportunity pursuant
to Section 9.B above, (iii) to grant a pro-rated Award Opportunity in a smaller
amount than would otherwise be provided by Section 9.A above, or (iv) to adjust
an outstanding Award Opportunity to produce a smaller Long-Term Incentive Award
than would otherwise be provided by Section 9.B above.


10.    Plan Administration. The Committee shall be responsible for
administration of the Plan. The Committee is authorized to interpret the Plan,
to prescribe, amend and rescind regulations relating to the Plan, and to make
all other determinations necessary or advisable for the administration of the
Plan, but only to the extent not contrary to the express provisions of the Plan,
the Performance Bonus Plan and the Stock Incentive Plan. Determinations,
interpretations or other actions made or taken by the Committee pursuant to the
provisions of the Plan shall be final, binding and conclusive for all purposes
and upon all Participants, Eligible Officers, Beneficiaries and all other
persons who have or claim an interest herein. The Committee may, in its
discretion, but only to the extent permitted by 162(m) of the Code and
applicable law, delegate to one or more directors or employees of the Company
any of the Committee’s authority under the Plan. The acts of any such delegates
shall be treated under this Plan as acts of the Committee with respect to any
matters so delegated, and any reference to the Committee in the Plan shall be
deemed a reference to any such delegates with respect to any matters so
delegated.


11.     Tax Withholding. Each Participant is responsible for any federal, state,
local, foreign or other taxes with respect to any Long-Term Incentive Bonus
payable under the Plan. To the extent the Company is required to withhold any
federal, state, local, foreign or other taxes in connection with the delivery of
Common Stock under this Plan, then the Company may, in its sole discretion, (a)
retain a number of Shares otherwise deliverable hereunder with a value equal to
the required withholding (based on the Fair Market Value (as defined in the
Stock Incentive Plan) of the Common Stock on the applicable date), (b)
facilitate a sale of Shares payable pursuant to the Award Opportunity to cover
such tax withholding obligation, or (c) apply any other withholding method
determined by the Company; provided that in no event shall the value of the
Shares retained exceed the minimum amount of taxes required to be withheld or
such other amount that will not result in a negative accounting impact.


12.     Unfunded Plan. Each Award Opportunity granted under this Plan represents
only a contingent right to receive all or a portion of the number of Maximum
Shares granted subject to the terms and conditions of the Notice of Award, the
Plan, the Performance Bonus Plan and the Stock Incentive Plan. Nothing in this
Plan shall be construed to create a trust or to establish or evidence any
Participant's claim of any right to payment of a Long-Term Incentive Bonus other
than as an unsecured general creditor with respect to any payment to which he or
she may be entitled under this Plan.


13.     Rights of Employer. Neither anything contained in this Plan nor any
action taken under this Plan shall be construed as a contract of employment or
as giving any Participant or Eligible Officer any right to continued employment
with the Company or any Affiliate.







--------------------------------------------------------------------------------





14.    Nontransferability. Except as otherwise provided in this Plan, the
benefits provided under the Plan may not be alienated, assigned, transferred,
pledged or hypothecated by or to any person or entity, and these benefits shall
be exempt from the claims of creditors of any Participant or other claimants and
from all orders, decrees, levies, garnishment or executions against any
Participant to the fullest extent allowed by law. Notwithstanding the foregoing,
to the extent permitted by the Company, a Participant may designate a
Beneficiary or Beneficiaries (both primary and contingent) to receive, in the
event of the Participant's death, any Shares remaining to be delivered with
respect to the Participant under the Plan. The Participant shall have the right
to revoke any such designation and to re-designate a Beneficiary or
Beneficiaries in such manner as may be prescribed by the Company.


15.     Successors. The rights and obligations of the Company under the Plan
shall inure to the benefit of, and shall be binding upon, the successors and
assigns of the Company.


16.     Governing Law. The Plan and all Award Opportunities shall be construed
in accordance with and governed by the laws of the State of Ohio, but without
regard to its conflict of law provisions.


17.     Amendment or Termination. The Committee reserves the right, at any time,
without either the consent of, or any prior notification to, any Participant,
Eligible Officer or other person, to amend, suspend or terminate the Plan or any
Award Opportunity granted thereunder, in whole or in part, in any manner, and
for any reason; provided that any such amendment shall be subject to approval by
the shareholders of the Company to the extent required to satisfy the
requirements of Section 162(m) of the Code and the Treasury Regulations
promulgated thereunder, and provided further that any such amendment shall not,
after the end of the 90-day period described in Section 3 of the Plan, cause the
amount payable under an Award Opportunity to be increased as compared to the
amount that would have been paid in accordance with the terms established as of
the end of such period. Notwithstanding the foregoing, no amendment, suspension
or termination of the Plan following a Change in Control (as defined in the
Stock Incentive Plan) may adversely affect in a material way any Award
Opportunity that was outstanding on the date of the Change in Control, without
the consent of the affected Participant.


18.    Claw-back Policy. Each Award Opportunity granted, and each Long-Term
Incentive Bonus paid, pursuant to this Plan shall be subject to the terms and
conditions of the Claw-back Policy.


19.    Section 409A of the Code. It is the Company's intent that each Long-Term
Incentive Bonus payable under this Plan shall be exempt from the requirements of
Section 409A of the Code under the "short-term deferral" exception set out in
Section 1.409A-1(b)(4) of the Treasury Regulations. The Plan shall be
interpreted and administered in a manner consistent with such intent.
20.    Plan and Performance Bonus Plan Terms Control. In the event of a conflict
between the terms and conditions of any Notice of Award and the terms and
conditions of the Plan, the terms and conditions of the Plan shall prevail. In
the event of a conflict between the terms and conditions of any Notice of Award
or of this Plan and the terms and conditions of the Performance Bonus Plan, the
terms and conditions of the Performance Bonus Plan shall prevail to the extent
necessary for Long-Term Incentive Bonuses paid under this Plan to qualify as
"performance-based compensation" for purposes of Section 162(m) of the Code and
Section





--------------------------------------------------------------------------------





1.162-27 of the Treasury Regulations promulgated thereunder. In the event of a
conflict between the terms and conditions of any Notice of Award and the terms
and conditions of the Stock Incentive Plan, the terms and conditions of the
Stock Incentive Plan shall prevail.


21.    Severability. If any provision of the Plan is held invalid, void or
unenforceable, the same shall not affect, in any respect whatsoever, the
validity of any other provisions of the Plan.


22.    Waiver. The waiver by the Company of any breach of any provision of the
Plan by a Participant shall not operate or be construed as a waiver of any
subsequent breach.


23.    Captions. The captions of the sections of the Plan are for convenience
only and shall not control or affect the meaning or construction of any of its
provisions.


24.    Consent to Transfer Personal Data. By acknowledging an Award Opportunity,
each Participant will voluntarily acknowledge and consent to the collection,
use, processing and transfer of personal data as described in this Section 24.
Participants are not obliged to consent to such collection, use, processing and
transfer of personal data. However, failure to provide the consent may affect
the Participant's ability to participate in the Plan. The Company and its
Affiliates hold certain personal information about each Participant, that may
include name, home address and telephone number, fax number, email address,
family size, marital status, sex, beneficiary information, emergency contacts,
passport / visa information, age, language skills, drivers license information,
date of birth, birth certificate, social security number or other employee
identification number, nationality, C.V. (or resume), wage history, employment
references, job title, employment or severance contract, current wage and
benefit information, personal bank account number, tax related information, plan
or benefit enrollment forms and elections, option or benefit statements, any
shares of stock or directorships in the Company, details of all options or any
other entitlements to Shares awarded, canceled, purchased, vested, unvested or
outstanding in your favor, for the purpose of managing and administering the
Plan ("Data"). The Company and its Affiliates will transfer Data amongst
themselves as necessary for the purpose of implementation, administration and
management of each Participant's participation in the Plan, and may further
transfer Data to any third parties assisting the Company and its Affiliates in
the implementation, administration and management of the Plan. These recipients
may be located throughout the world, including the United States. By
acknowledging an Award Opportunity, each Participant will authorize such third
parties to receive, possess, use, retain and transfer the Data, in electronic or
other form, for the purposes of implementing, administering and managing the
Participant's participation in the Plan, including any requisite transfer of
such Data as may be required for the administration of the Plan and/or the
subsequent holding of shares of stock on the Participant's behalf to a broker or
other third party with whom the Participant may elect to deposit any shares of
stock acquired pursuant to the Plan. A Participant may, at any time, review
Data, require any necessary amendments to it or withdraw the consents herein in
writing by contacting the Company; however, withdrawing such consent may affect
the Participant's ability to participate in the Plan.


25.    Notification of Change in Personal Data. If your address or contact
information changes prior to the delivery of any Shares pursuant to an Award
Opportunity, the Company must be notified in order to administer the Plan and
such Award Opportunity. Notification of such changes should be provided to the
Company as follows:





--------------------------------------------------------------------------------





A.     U.S. and Canada Participants (employees who are on the U.S. or Canadian
payroll system):


▪
Active employees: Update your address and contact information directly through
your Personal Profile section in the Employee Self-Service site.



▪
Retired, terminated or family member of deceased Participant: Contact the
Benefits Service Center at 1-800-992-5564.



B.    Rest of World Participants (employees who are not on the U.S. or Canadian
payroll system): Contact your country Human Resources Manager.
    
26.    Electronic Delivery. By acknowledging an Award Opportunity, each
Participant will consent and agree to electronic delivery of any documents that
the Company may elect to deliver (including, but not limited to, prospectuses,
prospectus supplements, grant or award notifications and agreements, account
statements, annual and quarterly reports, and all other forms of communications)
in connection with any Award Opportunity granted under the Plan. By
acknowledging an Award Opportunity, each Participant will consent to any and all
procedures the Company has established or may establish for an electronic
signature system for delivery and acceptance of any such documents that the
Company may elect to deliver, and each Participant will agree that his or her
electronic signature is the same as, and shall have the same force and effect
as, his or her manual signature. By acknowledging an Award Opportunity, each
Participant will consent and agree that any such procedures and delivery may be
effected by a third party engaged by the Company to provide administrative
services related to the Plan.


27.    Prospectus Notification. Copies of the Stock Incentive Plan, the plan
summary and prospectus which describes the Stock Incentive Plan (the
"Prospectus") and the most recent Annual Report and Proxy Statement issued by
the Company (collectively, the "Prospectus Information") are available for
review by Participants on the UBS One Source Web site. Each Participant shall
have the right to receive a printed copy of the Prospectus Information, free of
charge, upon request by either calling the third party Plan Administrator at
877-742-7471 or by sending a written request to Parker's Total Rewards
Department.
28.    Definitions. The following capitalized words as used in this Plan shall
have the following meanings:


"Affiliate" means any corporation or other entity (including, but not limited
to, partnerships, limited liability companies and joint ventures) controlled by
the Company.


"Award Opportunity" means an opportunity granted by the Committee to a
Participant to earn a Long-Term Incentive Bonus under this Plan with respect to
a Performance Period, payable in Shares to be delivered under the Stock
Incentive Plan, with such opportunity subject to the terms and conditions of
this Plan, the Performance Bonus Plan and the Stock Incentive Plan.


"Beneficiary" means a person designated by a Participant in accordance with
Section 14 of the Plan to receive, in the event of the Participant's death, any
Shares remaining to be delivered with respect to the Participant under the Plan.







--------------------------------------------------------------------------------





"Board" means the Board of Directors of the Company.


"Cause" means any conduct or activity, whether or not related to the business of
the Company, that is determined in individual cases by the Committee to be
detrimental to the interests of the Company, including without limitation (a)
the rendering of services to an organization, or engaging in a business, that
is, in the judgment of the Committee, in competition with the Company; (b) the
disclosure to anyone outside of the Company, or the use for any purpose other
than the Company's business, of confidential information or material related to
the Company, whether acquired by the Participant during or after employment with
the Company; (c) fraud, embezzlement, theft-in-office or other illegal activity;
or (d) a violation of the Company's Code of Conduct or other policies.


"Claw-back Policy" means the Parker-Hannifin Corporation Claw-back Policy, as
amended from time to time, or any successor policy.


"Code" means the Internal Revenue Code of 1986, as amended.


"Committee" means the Human Resources and Compensation Committee of the Board,
or such other committee appointed by the Board to administer the Performance
Bonus Plan; provided, however, that in any event the Committee shall be
comprised of not less than two directors of the Company, each of whom shall
qualify as an "outside director" for purposes of Section 162(m) of the Code and
Section 1.162-27(e)(3) of the Treasury Regulations promulgated thereunder.
     
"Common Stock" means the common stock of the Company.
 
"Company" has the meaning given such term in Section 1 of the Plan.
 
"Disability" has the meaning set forth in the Parker-Hannifin Corporation
Executive Long-Term Disability Plan or such other long-term disability program
of the Company or an Affiliate in which the Participant participates.


"Eligible Officer" means any employee of the Company or an Affiliate who is an
executive officer of the Company, whether such person is so employed at the time
the Plan is adopted or becomes so employed subsequent to the adoption of the
Plan.
 
"Free Cash Flow Margin" means the Company's net cash flow provided by operating
activities less capital expenditures for a calendar year in the Performance
Period, expressed as a percentage of the Company's net sales for such calendar
year. Free Cash Flow Margin shall be determined in accordance with generally
accepted accounting principles as in effect on the first day of the applicable
Performance Period. Discretionary pension contributions by the Company during
the Performance Period are not included in the calculation of Free Cash Flow
Margin. For this purpose, a discretionary pension contribution means a
contribution by the Company or one of its subsidiaries to a qualified pension
plan for employees of the Company or its subsidiaries where absent actions taken
by the Company to affect its funding level in a particular year, no minimum
required contribution would have been required under applicable laws and
regulations.







--------------------------------------------------------------------------------





"Maximum Shares" means, with respect to an Award Opportunity granted to a
Participant for a Performance Period, the notional number of Shares equal to
200% of the Participant's Target Shares for such Performance Period. Each
Maximum Share shall represent the contingent right to receive one share of
Common Stock and shall at all times be equal in value to one share of Common
Stock. The number of Maximum Shares granted pursuant to each outstanding Award
Opportunity is subject to adjustment in accordance with the terms of the
Performance Bonus Plan.
 
"Notice of Award" means a written or electronic communication to a Participant
with respect to a Performance Period, which provides notice of the Participant's
Maximum Shares and Target Shares for such Performance Period, subject to the
terms and conditions of the Plan, the Performance Bonus Plan and the Stock
Incentive Plan.


"Other Retirement" means a termination of employment by a Participant during a
Performance Period that constitutes "retirement" under the policy of the Company
or an Affiliate applicable to the Participant at the time of such termination of
employment, other than a Qualifying Retirement. For purposes of clarity, whether
a Participant's termination of employment constitutes an Other Retirement will
be determined separately with respect to each Performance Period for which such
Participant has an outstanding Award Opportunity at the time of termination of
employment.


"Participant" means an Eligible Officer who has been granted an Award
Opportunity with respect to a Performance Period.


"Peer Group" means the group of peer companies established as such by the
Committee for each Award Opportunity and set forth in the grant of such Award
Opportunity.


"Performance Bonus Plan" means the Parker-Hannifin Corporation 2015 Performance
Bonus Plan, as amended from time to time, or any successor plan approved by the
shareholders of the Company.


"Performance Period" means a period of three consecutive calendar years.


"Plan" means this Parker-Hannifin Corporation Long-Term Incentive Performance
Plan Under the Performance Bonus Plan, as amended from time to time.


"Qualifying Retirement" applies to participants in the Plan who receive their
first Award Opportunity pursuant to the Plan on or before January 24, 2018, and
means termination of employment by a Participant during a Performance Period (i)
after attainment of age 65, or (ii) after attainment of age 60 with at least 10
years of service and after completion of at least 12 months of continuous
employment during such Performance Period. For purposes of clarity, whether a
Participant's termination of employment constitutes a Qualifying Retirement will
be determined separately with respect to each Performance Period for which such
Participant has an outstanding Award Opportunity at the time of termination of
employment.


"Return on Average Equity" means the Company's net income for a calendar year in
the Performance Period, divided by the average of shareholder's equity as of the
first and last day of such calendar year. Return on Average Equity shall be
determined in accordance with





--------------------------------------------------------------------------------





generally accepted accounting principles as in effect on the first day of the
applicable Performance Period.


"Stock Incentive Plan" means the Amended and Restated Parker-Hannifin
Corporation 2016 Omnibus Stock Incentive Plan, as amended from time to time, or
any successor plan.


"Target Shares" means the notional number of Shares specified as such in a
Participant's Notice of Award for a Performance Period, which may be used by the
Committee in the exercise of its discretion under Section 5.B of the Plan to
reduce the amount otherwise payable pursuant to the Participant's Award
Opportunity.





















